STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Rusbin Isael GARCIA-Garcia
I, Alejandro Miranda, declare and state as follows:

On or about June 25, 2019 the defendant Rusbin Isael GARCIA-Garcia was apprehended in Laredo, Texas. After a brief
interview it was determined that, Rusbin Isael GARCIA-Garcia was an undocumented alien from Guatemala and
subsequently placed under arrest. Further investigation revealed that Rusbin Isael GARCIA-Garcia was previously
REMOVED from the United States on April 15, 2019 at Harlingen, Texas. There is no record that Rusbin Isael
GARCIA-Garcia has applied for or received permission from the Attorney General or the Secretary of Homeland Security
to re-enter the United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on June 25, 2019 at Laredo, Texas.

 

ejandro Miranda
Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, I find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on at

 

Diana Song Quiroga
United States Magistrate Judge
